FILE COPY




                                  No. 07-18-00215-CR


Brian Douglas Rambo                         §     From the 46th District Court
 Appellant                                          of Hardeman County
                                            §
v.                                                March 20, 2019
                                            §
The State of Texas                                Opinion by Per Curiam
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated March 20, 2019, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo